Citation Nr: 1221149	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed low back disorder.   

2.  Entitlement to service connection for a claimed left shoulder disorder.  

3.  Entitlement to service connection for a claimed right shoulder disorder.  

4.  Entitlement to service connection for a claimed left knee disorder.  
   
5.  Entitlement to service connection for a claimed right knee disorder.  

6.  Entitlement to service connection for a claimed hearing loss.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to May 1997, May 2002 to December 2002, January 2003 to January 2004, January 2005 to January 2006, March 2006 to November 2006, December 2008 to January 2010, and May 2010 to April 2011.  The service records show that the Veteran was awarded Combat Action Ribbons for the service from March 2006 to November 2006 and May 2010 to April 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.   

The Veteran presented testimony from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In accordance with VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the present case, the Veteran was afforded VA examinations in February 2008 and March 2008.  Subsequent to the examinations, he returned to active duty and served from December 2008 to January 2010 and May 2010 to April 2011.  

There is evidence that the Veteran currently has knee, shoulder and back manifestations and was exposed to excessive noise levels in connection with his recent service.  

At the hearing in May 2012, the Veteran testified that he injured his back when carrying sandbags in service.  He also reported tweaking his back and having minor pain.  Reportedly, two days later, he injured his back while pulling his corpsman when the corpsman after he was hit.  He started to take pain killers and cortisone and lidocaine shots and to have episodic pain in the low back.  See the Veteran's testimony at the hearing in May 2012.  

Regarding the claimed knee disabilities, the Veteran stated that his knees "just took a toll" from six deployments.  He reports having pain in the knees after activity and clicking and grinding of the knees on a daily basis.  See the Veteran's testimony at the hearing dated in May 2012.  

Regarding the claimed hearing loss, the Veteran stated that he last had an audiometric examination in 2011 before he separated from service.  He reports that, during active duty, he was exposed to harmful noise from machine gun and other weapon fire.  Reportedly, the small arms, IED's, mortars, RPG's, and other weapons used by the enemy caused loud noise.  See the Veteran's testimony at the hearing in May 2012.

Regarding the claimed shoulder conditions, the Veteran stated that he sustained an injury to the right shoulder after entering a building after it blew up.  He reports having had physical therapy for the right shoulder for six or seven months.  The physical therapy records show a diagnosis of tendonitis of the rotator cuff.  See the June 2007 Naval Branch Health Clinic record.  He notes that, currently, when he goes for a long distance run, he develops a pins and needles sensation down from his shoulder into his hand.  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  Also, the Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154 (b).  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The service records indicate that the Veteran was awarded Combat Action Ribbons for the service from March 2006 to November 2006 and May 2010 to April 2011.  Some of the injuries the Veteran described have occurred in a combat situation.  

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed low back, shoulder, knee and hearing disorders.  38 U.S.C.A. § 5103A(d).  

A review of the record shows that the RO was unable to obtain complete copies of the Veteran's service treatment records.  The last search for such records was done in May 2011, one month after the Veteran separated from service.  

The Board requests that an additional search for complete copies of the Veteran's service treatment records should be conducted again since such records may now have been transported to the proper repository.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The RO also should contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA records showing treatment of the claimed disabilities.    

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the National Personnel Records Center and any other appropriate service department and make an attempt to obtain the Veteran's service treatment records for his various periods of active service.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of VA and/or non-VA medical treatment for the claimed conditions since service.   

Legible copies of all outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claims including any evidence of treatment for the claimed conditions beginning in service or shortly thereafter.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back, knee and shoulder conditions.   

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests including x-ray examination of the spine, knees, and shoulders should be performed.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current low back, knee or shoulder disability due to an injury or other event or incident of his recent periods of active service.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms, and that his reports must be considered in formulating the requested opinions.

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

4.  The Veteran also should be afforded a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss.  

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran reports that he had exposure to hazardous noise levels in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current hearing loss disability due to harmful noise exposure or another event or incident of his active service.  

5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


